DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/735,810 filed on January 7, 2020.  Claims 1-6 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed January 28, 2020 fails to comply with 37 CFR 1.98(b)(1), which requires each U.S. patent listed in an information disclosure statement to be identified by inventor, patent number, and issue date.  Accordingly, the listed items lacking identification of the inventor have been lined through on the form PTO/SB/08A.
The references cited in the parent application have been considered in accordance with MPEP § 609.02 (II)(A)(2), but will not be listed on any patent resulting from this application unless included on form PTO-892 or properly cited in an IDS in compliance with 37 CFR 1.98. In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Drawings
The drawings received on January 7, 2020 are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,905,459 (Liebich).
Regarding claim 1, Liebich discloses a power transmitting component in Fig. 3 comprising: a friction clutch (9) having a plurality of first clutch plates (11) and a plurality of second clutch plates (12) that are interleaved with the first clutch plates; a reservoir (R) configured to hold a hydraulic fluid; a hydraulic ram coupled to the friction clutch, the 
Regarding claim 2, the first valve element (4) is configured to inhibit fluid communication from the second inlet/outlet to the fluid storage device (6) when a pressure of the piston chamber (10) is less than a predetermined pressure. See column 3, lines 52-65.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,905,459 (Liebich) in view of US 2009/0032755 A1 (Pritchard).
Liebich does not disclose a bleed conduit coupled for fluid communication with the piston chamber (1) and the reservoir (R).  
Regarding claim 3, Pritchard discloses a coupling (14) including a clutch pack (56) actuated by a piston (48) movable in a piston chamber (50) wherein a bled conduit (20) is coupled for fluid communication with the piston chamber and the reservoir (26).  See the drawing figure and paragraph [0020]. Pritchard teaches that by providing the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a bleed conduit between the piston cylinder (10) and reservoir (R) of Liebich in order to minimize the amount of air in the system and, thereby improving the accuracy and efficiency of pressure applied to the clutch (9) in view of the teaching of Pritchard.  
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,905,459 (Liebich) in view of US 2013/0333366 A1 (Grethel).
Regarding claim 4, Liebich discloses that the pump (1) is operable in a forward mode and configured to pump hydraulic fluid from the reservoir (R) to the piston chamber (10) and the first valve element (4) when operated in the forward mode. See column 3, lines 52-65. However, Liebich does not disclose that the pump is also operable in a reverse mode and configured to pump hydraulic fluid from the piston chamber to the reservoir when operated in the reverse mode.  Instead fluid is returned to the reservoir by moving the control valve (3) to the right as seen in Fig. 3, isolating the feed duct of the piston chamber from the pump as described in column 4, lines 22-30. 
Grethel discloses a hydraulic device (Fig. 2) for actuating a clutch (paragraph [0002]) including a reservoir (7) configured to hold a hydraulic fluid; a hydraulic ram (10) coupled to the friction clutch, the hydraulic ram having a piston chamber and a piston 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the pump (1) of Liebich with a reversible pump as disclosed by Grethel in order to permit quick emptying of the hydraulic fluid when deactivating the clutch in view of the teaching of Pritchard. 
Regarding claim 6, Liebich shows the first and second valve elements as being separate, rather than elements of a selectively operable valve. Grethel provides evidence that it was known before the effective filing date of the claimed invention to combine two valve elements as elements of a selectively operable 2/2 control valve (5) .
  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,905,459 (Liebich) in view of U.S. Patent No. 3,541,791 (Lvovsky).
Liebich does not explicitly disclose that the fluid storage device (6) includes a movable element, the movable element defining a second chamber and configured to apply pressure on hydraulic fluid within the second chamber, the second chamber being coupled for fluid communication with the first and second valve elements.  However, the recited structure is typical of known accumulators of the type shown schematically in Liebich.  Lvovsky for example discloses a hydraulic device for controlling a clutch having a fluid storage device (accumulator 12 in Fig. 1) including a movable element (26) defining a second chamber (in fluid communication with valve 13 via channel 22) and configured to apply pressure on hydraulic fluid within the second chamber (due to the presence of spring 27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655